       Case 3:20-cv-08092-DLR Document 38 Filed 10/29/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Brandon D Klein,                                 No. CV-20-08092-PCT-DLR
10                 Plaintiff,                         ORDER
11   v.
12   Thunderbird Collection Specialists
     Incorporated, et al.,
13
                   Defendants.
14
15
16         Before the Court is Plaintiff’s motion for attorney’s fees and costs, which is fully

17   briefed. (Docs. 35-37.) Because the motion is untimely, the Court will deny it.1
18         LRCiv 54.2(b)(2) states,

19                [U]nless otherwise provided by statute or court order entered
                  in an individual case, the party seeking an award of attorneys'
20                fees and related non-taxable expenses must file and serve a
                  motion for award of attorneys' fees and related non-taxable
21                expenses (along with a supporting memorandum of points and
                  authorities) within fourteen (14) days of the entry of judgment
22                in the action [.]
23
     The Court entered judgment in this case on August 13, 2020. (Doc. 34.) It did not issue
24
     an order altering the date by which Plaintiff was required to submit a motion for fees.
25
     Therefore, the deadline to submit a conforming motion was August 27, 2020. Plaintiff did
26
27         1
              Defendants’ request for oral argument is denied because the issues are adequately
     briefed and oral argument will not help the Court resolve the motion. See Fed. R. Civ. P.
28   78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
       Case 3:20-cv-08092-DLR Document 38 Filed 10/29/20 Page 2 of 2



 1   not seek an extension, but filed the instant motion nearly one month late, on September 25,
 2   2020. (Doc. 35.)
 3          Plaintiff suggests that the Court should excuse his filing delay because it was caused
 4   by Defendants’ refusal to stipulate to Plaintiff’s proposed fee award and the Rule 68 offer
 5   of judgment included “court costs and reasonable attorney’s fees as determined by the
 6   Court.” (Doc. 33-1 at 1.) First, Defendants were under no obligation to stipulate to
 7   Plaintiff’s proposed award. Defendants’ objections were especially reasonable, here,
 8   because Plaintiff’s proposed amount was based on an itemization that includes block-
 9   billing rendering it difficult, if not impossible, to determine fee reasonableness and entries
10   that devote as much as one hour to tasks that should reasonably take ten minutes. Further,
11   when counsel for defense objected to Plaintiff’s proposed fee itemization on August 25,
12   2020, Plaintiff still had two days to either file a motion for fees or to request an extension
13   of time to enable the parties to continue discussions to reach an agreement. Plaintiff did
14   neither. In fact, even though the parties ceased communicating about the fee arrangement
15   on September 3, 2020, Plaintiff inexplicably delayed an additional 22 days before filing a
16   motion, despite defense counsel’s timeliness warnings. (Doc. 36-7 at 1.) Second, the fact
17   that Defendants’ offer of judgment includes a provision for reasonable fees and costs does
18   not give Plaintiff an unlimited time to request said fees from the Court. LRCiv 54.2(b)(2)
19   applied, and Plaintiff without justification failed to abide. Accordingly,
20          IT IS ORDERED that Plaintiffs motion for attorney’s fees and costs (Doc. 35) is
21   DENIED.
22          Dated this 29th day of October, 2020.
23
24
25
26
                                                    Douglas L. Rayes
27                                                  United States District Judge
28


                                                 -2-
